EXHIBIT 32.1 Section 1350 Certification In connection with the annual report of PHAZAR CORP (the “Company”) on Form 10-K/A for the fiscal year ended June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Principal Executive Officer and Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/Robert E. Fitzgerald Robert E. Fitzgerald Principal Executive Officer /s/Deborah A. Inzer Deborah A. Inzer Chief Financial Officer
